Exhibit 10.14

PARTY CITY HOLDCO INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Each individual who provides services to Party City Holdco Inc. (the “Company”)
as a director, other than a director who is employed by the Company or a
subsidiary or who is affiliated with Thomas H. Lee Partners, L.P., or an
affiliate of Thomas H. Lee Partners, L.P. (a “Non-Employee Director”), shall be
entitled to receive the following amounts of compensation:

 

Type of

Compensation

  

Amount and

Form of Payment

Annual retainer    $75,000 (payable in arrears on a quarterly basis in either
cash or in shares of the Company’s common stock (with the amount of common stock
to be based on the closing price of the Company’s common stock on the NYSE on
the issuance date, rounded down to the nearest whole share)) Equity retainer   

Annual grant of restricted stock units, which will be equal to the aggregate
fair market value of the shares of the Company’s common stock underlying the
restricted stock units on the date of grant (as determined below), of $125,000
(with the number of restricted stock units actually granted to be based on the
closing price of the Company’s common stock on the NYSE on the grant date,
rounded down to the nearest whole share); such restricted stock units to be
granted at the time of the Company’s annual meeting of stockholders and to vest
in full on the earliest of the first anniversary of the date of grant, the
termination of the Non-Employee Director’s service due to his or her death or a
Change in Control (as defined in the applicable stock option agreement),
subject, in each case, to the director’s continued service as a member of the
board of directors of the Company through such date.

 

A Non-Employee Director whose appointment or election to the board of directors
of the Company is effective at a time other than the Company’s annual meeting of
stockholders will receive a grant of restricted stock units upon his or her
appointment or election, as applicable, with respect to a number of shares of
the Company’s common stock that is determined on the same basis as described
above, but pro-rated by multiplying the number of restricted stock units that
would otherwise be granted by a fraction, (i) the numerator of which is the
number of days from such appointment or election until the first anniversary of
the annual meeting of stockholders that immediately preceded such appointment or
election, and (ii) the denominator of which is 365, and then rounding down the
number of restricted stock units granted to the nearest whole number. Such
restricted stock units vest on the same basis as is described above.



--------------------------------------------------------------------------------

Additional annual cash retainer for audit committee chair    $20,000 (payable in
arrears on a quarterly basis and in lieu of separate cash retainer for serving
as audit committee member) Additional annual cash retainer for compensation
committee chair    $15,000 (payable in arrears on a quarterly basis) Additional
annual cash retainer for nominating and governance committee chair    $12,500
(payable in arrears on a quarterly basis) Additional annual cash retainer for
audit committee members    $12,500 (payable in arrears on a quarterly basis)
Additional annual cash retainer for compensation committee members    $10,000
(payable in arrears on a quarterly basis) Additional annual cash retainer for
nominating and governance committee members    $7,500 (payable in arrears on a
quarterly basis)

In addition, Non-Employee Directors will be reimbursed by the Company for
reasonable and customary expenses incurred in connection with attendance at
board of director and committee meetings, in accordance with the Company’s
policies as in effect from time to time.

For the avoidance of doubt, directors who are employees of the Company or one of
its subsidiaries, or who are affiliated with Thomas H. Lee Partners, L.P., or an
affiliate of Thomas H. Lee Partners, L.P., will not receive compensation for
their service as a director, other than reimbursement for reasonable and
customary expenses incurred in connection with attendance at board of director
and committee meetings, in accordance with the Company’s policies as in effect
from time to time.

To the extent permitted by applicable Company plan terms, Non-Employee Directors
may elect to defer their annual cash retainers in accordance with the terms and
provisions of the Company’s nonqualified deferred compensation plan, as such
plan may be in effect from time to time, or such other program (if any) as is
maintained by the Company.

This Non-Employee Director Compensation Program may be amended or terminated by
the board of directors of the Company (or the compensation committee thereof) at
any time.